Exhibit 10.1

EXECUTION COPY

May 7, 2018

Mr. Paul Cowan

[Address]

 

Re: Separation Agreement

Dear Mr. Cowan:

Thank you for your service to Quotient Limited (the “Company”). This letter,
when fully executed, will constitute the separation agreement (“Separation
Agreement” or “Agreement”) between you and the Company concerning the terms of
your separation from employment with the Company.

1. Termination of Employment. Your employment with the Company and its
affiliates terminated, as a result of your retirement, on March 21, 2018 (the
“Separation Date”). You hereby resign from all directorships, officerships and
other positions with the Company and its controlled affiliates. You agree to
sign all appropriate documentation, if any, prepared by the Company in
connection with your retirement. The Company and you hereby waive any notice of
termination requirements provided in the Service Agreement, dated February 16,
2012, between Quotient Biodiagnostic Holdings Limited and you (the “Service
Agreement”).

2. Ad-hoc advisory Services. During the period between the Separation Date and
the one-month anniversary of the Separation Date (the “Transition Period”), you
agree to serve as a consultant to the Company. During the Transition Period you
will make yourself reasonably available and use your reasonable efforts to
provide transitional support as reasonably requested by the Company. In
consideration for such services, you will receive a payment on the date hereof,
of $44,583. Following such one-month period, you will perform ad-hoc advisory
services on behalf of the Company as reasonably requested by the Board for which
you will be paid at the rate of 5000 CHF per day / 600 CHF per hour plus
reasonable out-of-pocket expenses. You shall not hold yourself out as a
representative of the Company or its controlled affiliates, including, but not
limited to, communicating with customers, investors, or employees, except as
explicitly directed by the Board. The parties hereby acknowledge and agree that:
(i) as of the date hereof, you are not in possession of any Company MNPI (as
defined below) and (ii) they will, in connection with any ad-hoc advisory
services provided after the Transition Period, cooperate in good faith to avoid
any action or circumstance where you are provided with or knowledge is imputed
to you of any Company MNPI without your consent. “Company MNPI” means any
information not already known to you that may be considered material non-public
information related to the Company or its securities or that may otherwise limit
or be construed to limit your ability to trade in the Company’s securities under
the rules and regulations promulgated by the U.S. Securities and Exchange
Commission. Any Company MNPI that is so provided or imputed to you shall be
subject to Section 10 hereof.

3. Final Payment. You will be paid your earned salary through the Separation
Date.

4. Benefits. Provided that you (i) use your reasonable efforts to continue to
provide services to the Company as set forth above, (ii) cooperate with the
Company after the Separation Date as described below, and (iii) do not breach
your covenants and obligations set forth in the Service Agreement, the Company
will provide you with the following benefits (the “Benefits”):

 

-1-



--------------------------------------------------------------------------------

  a) All unvested options to acquire ordinary shares of the Company (“Options”)
which you hold that are scheduled to vest within twelve months following the
Separation Date will remain outstanding and vest and become exercisable on their
regularly scheduled vesting dates; all other unvested Options you hold will be
forfeited on the Separation Date; all outstanding and vested Options which you
hold will remain exercisable until the twelve month anniversary of the
Separation Date after which they will expire.

 

  b) All MRSUs and RSUs which you hold are hereby terminated, other than the
30,000 RSUs that are eligible to vest upon receipt of the CE mark, which shall
remain outstanding and be eligible to vest upon receipt of the CE mark.

 

  c) You will receive an annual cash bonus of $496,000 for the fiscal year
ending March 2018, which will be paid on or prior to August 1, 2018.

 

  d) Your accrued and vested benefits under any other Company benefit plans, and
any reimbursements you are entitled to under current Company policies for
periods before the Separation Date, will be paid or reimbursed to you in
accordance with the terms of the applicable Company benefit plan or policy. You
shall submit all reimbursable expenses within seven days of the date hereof.

5. Company Property. If you have any Company property in your possession,
including any automobile leased by the Company for your use, you agree to return
it to the Human Resources Department within 14 days following the end of the
Transition Period of your Separation Date. Company property includes work
product, electronic devices and other physical property of the Company. This
includes equipment, supplies, keys, security items, credit cards, passwords,
electronic devices, laptop computers, cellular phones and Blackberry devices.
You must also return all originals and any copies of Company records. This
includes any disks, files, notebooks, etc. that you have personally generated or
maintained with respect to the Company’s business, as well as any Company
records in your possession. In addition, you and the Company agree to cooperate
in good faith in identifying, providing you access to and appropriately
segregating property belonging to you and currently maintained at the Company.

6. General Release. You knowingly and voluntarily (for yourself, your spouse,
your heirs, executors, administrators and assigns (collectively, the “Releasing
Parties”)) release and forever discharge the Company, its controlled affiliates
and its current and former directors, officers, employees and agents
(collectively, the “Released Parties”) from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the date
of this Agreement) and whether known or unknown, suspected, or claimed, against
the Company or any of the Released Parties which any Releasing Party, may have,
which arise out of or are connected with your employment with, or your
separation or retirement from, the Company (including, but not limited to, any
rights related to RSUs or MRSUs, any rights under the Service Agreement and any
rights related to any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act) (collectively, “ADEA”); the Equal Pay Act of
1963, as amended; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; any applicable
executive orders; the anti-retaliation provisions of the Fair Labor Standards
Act; or their state or local counterparts, or under any other federal, state or
local civil or human rights law, or under any other local, state, or federal
law, regulation or ordinance; or under

 

-2-



--------------------------------------------------------------------------------

any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, libel, slander,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). By signing this Agreement, you are
representing to the Company that you fully understand this paragraph and have
had an opportunity to seek legal advice regarding this paragraph and this
Agreement before signing this Agreement. Finally, you are representing that you
fully understand that the filing of any Claim shall constitute a rejection or
breach of our agreements contained herein. You also waive and release and
promise never to assert any such Claims, even if you do not believe that you
have such Claims. You are not waiving or releasing any Claims arising under this
Agreement or that cannot be waived as a matter of law.

7. Continued Assistance. You will reasonably cooperate with and reasonably
assist the Company and its representatives and attorneys as reasonably requested
with respect to any investigations, litigation, arbitration or other dispute
resolutions by being available for interviews, depositions and/or testimony in
regard to any matters in which you are or have been involved or with respect to
which you have relevant information. The Company will reimburse you for
reasonable expenses you may incur for travel in connection with this obligation
to assist the Company. In addition, the Company will compensate you as per
paragraph 2 above for all time spent providing such assistance.

8. Future Activities. You will not be employed or otherwise act as an expert
witness or consultant or in any similar paid capacity in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding against the Company. In addition, at no time in the future will you
voluntarily have any contact with any of the Company’s current or former
employees for purposes of soliciting, advising about or discussing their
participation or potential participation in any litigation, arbitration,
regulatory or agency hearing or other adversarial or investigatory proceeding
against the Company. Nothing in the Separation Agreement shall prevent you from
responding truthfully to informal or formal requests for information from
governmental authorities or your taking any actions provided for in the
preceding sentence in connection with any litigation asserted against the
Company and/or you. You shall promptly notify the Company of any such requests.
Nothing in this Agreement shall prohibit or impede you from communicating,
cooperating or filing a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation; provided, that in each case such
communications and disclosures are consistent with applicable law. You
acknowledge and agree that you remain subject to your obligations set forth in
the Service Agreement, including, but not limited to, Section 14 thereof.

9. Preserving Name and Reputation. You will not at any time in the future
defame, disparage or make statements or disparaging remarks which embarrasses or
causes material harm to the Company’s name and reputation or the names and
reputation of any of its officers, directors or employees. “Disparagement” as
used herein means the form and substance of any communication, regardless of
whether or not you believe it to be true, that tends to degrade or belittle the
Company or subject it to ridicule or embarrassment. This paragraph 9 does not
apply to statements made pursuant to or in connection with court proceedings or
under penalty of perjury; however you agree to give advance notice to the
Company of such an event, to the extent practicable. The Company shall cause its
executive officers and directors not to defame, disparage or make disparaging
statements or disparaging remarks about you.

 

-3-



--------------------------------------------------------------------------------

10. Confidentiality. During the Transition Period and at all times after the
Separation Date, you shall keep secret and retain in strictest confidence, and
shall not use for your benefit or the benefit of others, except in connection
with the business and affairs of the Company and its affiliates, all
confidential matters relating to the Company’s business and the business of any
of its controlled affiliates (the “Confidential Information”), including (a) its
investors’ names, addresses, operations, buying patterns, pricing and
discounting, special requirements, financial and or contractual relations, bids
and bidding practices and related information; (b) its personnel, including
their names, home telephone numbers, addresses, skills, abilities, test results,
evaluations, work history, and related policies, and (c) information relating to
the Company’s training, operations, advertising, marketing, financial policies
and practices, business strategies, information systems and technology,
financial information and other non-publicly disclosed information. You
acknowledge that the Company’s Confidential Information is proprietary and that
you may never disclose any such information to any person or entity at any time,
including after the Separation Date. You agree this paragraph is a material
provision of this Separation Agreement and that in the event of breach, you will
be liable for the return of the value of all consideration received as well as
any other damages sustained by the Company.

11. Forfeiture. In the event that you breach any of your obligations to the
Company under this Separation Agreement, the Employment Agreement or as
otherwise imposed by law, the Company shall be entitled to stop payment of any
benefit due under this Separation Agreement and shall be entitled to recover any
benefit paid under the Separation Agreement and to obtain all other relief
provided by law or equity, including, but not limited to, injunctive relief.

12. No Admission/Offer of Compromise. By making this retirement offer, the
Company is not admitting liability or responsibility for any past due wages or
other consideration. Any alleged responsibility or liability on the part of the
Company has been and continues to be denied. In addition, this retirement offer
constitutes an offer of compromise pursuant to the applicable rules of evidence.

13. Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Separation Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this provision to the substantive law of another jurisdiction.
Each party hereby agrees that the State of Delaware is the proper venue for any
litigation seeking to enforce any provision of this Separation Agreement, and
each party hereby waives any right it otherwise might have to defend, oppose, or
object to, on the basis of jurisdiction, venue, or forum nonconveniens, a suit
filed by the other party in any federal or state court in Delaware, to enforce
any provision of this Separation Agreement.

15. Severability. If any portion, provision or part of this Separation Agreement
is held, determined or adjudicated to be invalid, unenforceable or void for any
reason whatsoever, each such portion, provision or part shall be severed from
the remaining portions, provisions or parts of this Separation Agreement and
shall not affect the validity or enforceability of such remaining portions,
provisions or parts.

16. Entire Agreement. This Separation Agreement between you and the Company will
be in consideration of the mutual promises described above. Also, this Agreement
will constitute the entire agreement between you and the Company with respect to
your separation from employment. There are no other agreements, written or oral,
expressed or implied, between the parties hereto, concerning the subject matter
hereof, except the agreements set forth in this Separation Agreement.

 

-4-



--------------------------------------------------------------------------------

17. Section 409A Compliance. To the extent applicable, it is intended that this
Separation Agreement comply with the provisions of Section 409A of the Internal
Revenue Code, and this Separation Agreement shall be construed and applied in a
manner consistent with this intent. Notwithstanding any other provision herein
to the contrary, to the extent that the reimbursement of any expenses or the
provision of any in-kind benefits under this Separation Agreement is subject to
Code Section 409A, (i) the amount of such expenses eligible for reimbursement,
or in-kind benefits to be provided, during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (ii) reimbursement of any
such expense shall be made by no later than December 31 of the year following
the calendar year in which such expense is incurred, and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

18. Withholding. All payments made to you pursuant to this Separation Agreement
are subject to all applicable federal, state and local tax and other
withholdings required by law. You acknowledge and agree that all taxes imposed
on you by reason of the payments and benefits hereunder are your sole
responsibility and the Company is in no way indemnifying you or holding you
harmless in respect of any such taxes. The Company shall not be liable to you
(or any other individual claiming a benefit through you) for any tax, interest,
or penalties you may owe as a result of compensation paid under this Separation
Agreement, and the Company shall have no obligation to indemnify or otherwise
protect you from the obligation to pay any taxes.

19. Headings. The headings used herein are for the convenience of reference only
and do not constitute part of this Separation Agreement. The headings shall not
be deemed to limit or otherwise affect any of the provisions of this Separation
Agreement.

20. Counterparts. This Separation Agreement may be executed in one or more
counterparts, including emailed or telecopied facsimiles, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

21. Company Cooperation. In connection with any future disposition by you, your
family members or any entity affiliated with you or with your family members of
any securities of the Company that bear a restrictive legend, the Company shall
cause such legend to be removed and the Company shall cause to be issued a
certificate without such legend to the holder of the securities upon which it is
stamped, if, unless otherwise required by state securities laws, such holder
provides the Company with reasonable assurance that such securities can be sold,
assigned or transferred pursuant to Rule 144 under the Securities Act (“Rule
144”) (in which case, the Company shall facilitate the removal of the legend;
provided, however, the Company shall not be required to furnish an opinion of
counsel to facilitate any sale, assignment or transfer pursuant to Rule 144 at
any time that such securities are registered for resale under the Securities
Act).

We are pleased that we were able to part ways on these amicable terms. We wish
you every success in your future endeavors.

Sincerely,

Quotient Limited

 

By:   /s/ Heino von Prondzynski Name:   Heino von Prondzynski Title:   Chairman

 

-5-



--------------------------------------------------------------------------------

By signing below, I acknowledge that I have been given the opportunity to review
this Separation Agreement carefully; that I have read this Agreement and
understand the terms of the Agreement; and that I voluntarily agree to them.

ACCEPTED AND AGREED TO BY:

 

/s/ Paul Cowan Name:   Paul Cowan Date:   May 10, 2018

 

/s/ Deidre Cowan Name:   Deidre Cowan Date:   May 10, 2018

 

-6-